Case 3:20-cv-00375-DJN-EWH Document 8 Filed 02/03/21 Page 1 of 4 PagelD# 114

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

KEITH ROGERS,
Petitioner,

Vv. Civil No. 3:20ev375 (DIN)

JUSTIN ANDREWS,
Respondent.

MEMORANDUM OPINION

Petitioner Keith Rogers (“Petitioner”), a federal prisoner confined within the Bureau of
Prisons (“BOP”), brings this petition pursuant to 28 U.S.C. § 2241 (“§ 2241 Petition,” ECF No.
1). Petitioner challenges his institutional conviction for possession of drugs or alcohol. (ECF
No. 1-1, at 1.)' Petitioner asserts that he was denied due process “because [he] did not receive
the [Disciplinary Hearing Officer (“DHO”)] report in [a] timely manner... .” (ECF No. 1, at 7.)
Respondent moves to dismiss on the ground that Rogers’s claim is moot as he now has been
provided with the DHO Report. For the reasons stated below, the Motion to Dismiss (ECF No.
4) will be GRANTED.

I. PROCEDURAL HISTORY

While confined in the Federal Correctional Institution Medium in Petersburg, Virginia,
“[o]n December 2, 2019, Petitioner was issued an incident report charging him with violations of
BOP disciplinary code 112 — use of drugs or alcohol — for conduct occurring on November 6,

2019.” (ECF No. 5-1 4 4.) Following a hearing before a DHO on January 16, 2020, Petitioner

 

| The Court employs the pagination assigned by the CM/ECF docketing system to the

parties’ submissions. The Court corrects the spelling and punctuation in the quotations from the
parties’ submissions. The Court omits any secondary citations from the Declaration of Lisa
Callis (ECF No. 5-1).
Case 3:20-cv-00375-DJN-EWH Document 8 Filed 02/03/21 Page 2 of 4 PagelD# 115

was found guilty of that offense. (/d. J§ 8-10.) The DHO imposed the following sanctions: “(1)
rescission of any parole board recommendation; (2) 4 months loss of email privileges; (3) 16
months loss of commissary privileges; and (4) 30 days of disciplinary segregation.” (/d. J 12.)

Nevertheless, “due to personnel shortages, resulting in a backlog of cases” the DHO
report was not completed and signed until April 29, 2020. (/d. 4 14.) Furthermore, Petitioner
did not receive a copy of the DHO report until June 30, 2020. (id. 9 15.) At that time, Petitioner
was notified “that he could appeal the DHO’s findings through the BOP’s Administrative
Remedy Procedures within twenty calendar day of receiving the DHO report.” (/d.) Thereafter,
Petitioner “filed an administrative remedy request with the Mid-Atlantic Regional Director’s
Office regarding the DHO report at issue here.” (/d. § 19.) As of August 25, 2020, “Petitioner
has not exhausted his administrative remedies, as he has not appealed his administrative remedy
request to the Central Office of the BOP... .” (/d.)

Meanwhile, on May 27, 2020, Petitioner filed his § 2241 Petition complaining that he
failed to receive the DHO report.

ii. ANALYSIS

“Because [Petitioner] did eventually receive a copy of the DHO report, this aspect of his
claim is moot.” Smith v. Andrews, 2020 WL 6386862, at *2 (E.D. Va. Oct. 30, 2020) (citing
Powell v. McCormack, 395 U.S. 486, 496 (1969); Ross v. Reed, 719 F.2d 689, 693-94 (4th Cir.
1983)).

Furthermore, Petitioner suggests that the BOP violated his rights, because it failed to

provide him with the DHO report in the time required by BOP rules.2, BOP Program Statement

 

2 In one portion of Petitioner’s § 2241, he complains: “The institution’s failure to provide
me with a copy of the DHO report within the time frame specified by policy amount[s] to a
violation of my right to due process.” (ECF No. 1, at 2.)

2
Case 3:20-cv-00375-DJN-EWH Document 8 Filed 02/03/21 Page 3 of 4 PagelD# 116

5270.09 states that “[t]he DHO prepares a record of the proceedings. The evidence, decision,
and reasons for actions taken must be specific, unless this would jeopardize security. The DHO
gives the inmate a written copy of the decisions and disposition, ordinarily within 15 work days
of the decision.” BOP Program Statement 5270.09, at 34.7 As this Court has previously noted,
the failure to abide by this provision does not provide a basis for federal habeas relief. Shahan v.
Ormond, 2018 WL 6681210, at *5 (E.D. Va. Dec. 19, 2018), aff'd, 778 F. App’x 217 (4th Cir.
2019) (observing that “‘any time requirements for the delivery of the DHO’s report, and BOP
Program Statement 5270.09 is only advisory ....”). While BOP staff may have “violated BOP
Program Statement 5270.09 by failing to provide him with a copy of the DHO Report within the
advisory fifteen-day period, the BOP’s failure to abide by internal directives of this ilk does not
give rise to a claim for habeas relief.” /d. (citing Mendoza v. Tamez, 451 F. App’x 715, 717-18
(10th Cir. 2011); Gaston v. Taylor, 946 F.2d 340, 343 (4th Cir. 1991)).

Furthermore, generously construing Petitioner’s § 2241 Petition as raising a general due
process claim regarding his delayed receipt of the DHO Report, such a claim also fails. “It is not
the mere fact of the government's delay that violates due process, but rather the prejudice
resulting from such delay.” Consolidation Coal Co. v. Borda, 171 F.3d 175, 183 (4th Cir. 1999)
(citation omitted). In the context of an inmate’s delayed receipt of the DHO’s report, courts have
held that inmates do not suffer any prejudice when they receive the DHO’s report months after
the hearing, and that such a multi-month delay does not constitute a due process violation. See,
e.g., Griffin vy. Ebbert, 640 F. App’x 181, 184 (3d Cir. 2016) (concluding that there was no due
process violation when an inmate received the DHO’s report eighteen months after his hearing

“because [the inmate] had not demonstrated that he suffered any prejudice as a result of the

 

3 BOP Program Statement 5270.09 is available at

https://www.bop.gov/policy/progstat/5270 _009.pdf. (last visited Dec. 29, 2020).

7%
2
Case 3:20-cv-00375-DJN-EWH Document 8 Filed 02/03/21 Page 4 of 4 PagelD# 117

eighteen-month delay, [and] he had received the process he was due under Wolff”); Staples v.
Chester, 370 F. App’x 925, 929-30 (10th Cir. 2010) (“Assuming without deciding that a copy of
the report was required [to be included with the administrative appeal], [the Tenth Circuit did]
not conclude that the approximate eight-month delay in the DHO’s tender of the copy to [the
inmate] prejudiced his ability to bring an administrative appeal or rendered such an appeal
futile.”); Cook v. Warden, Fort Dix Corr. Inst., 241 F. App’x 828, 829 (3d Cir. 2007) (“[E]ven if
[the inmate] did not receive the DHO’s written report within 10 days. . . the delay had no
prejudicial effect on [the inmate's] administrative appeal and thus does not provide a basis for
habeas relief.”), Accordingly, the delay that Petitioner complains of does not give rise to a due
process claim.
Il. CONCLUSION

For the foregoing reasons, Respondent’s Motion to Dismiss (ECF No. 4) will be
GRANTED. Petitioner’s claims will be DISMISSED and his § 2241 Petition will be DENIED.
The action will be DISMISSED.

An appropriate order shall issue.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to
Plaintiff.

/s/

David J. Novak
United States District Judge

VW

Richmond, Virginia
Dated: February s 2021
